Citation Nr: 0324235	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from February 
1985 to July 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
-in Chicago, Illinois.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's PTSD is manifested by complaints of 
depression, nightmares, constant anxiousness, and social 
withdrawal.  He has not worked since 1998.  His most recent 
GAF was 40.  The veteran's PTSD is productive of total social 
and occupational impairment during the entire course of this 
appeal.  

3.  The veteran is being granted a 100 percent schedular 
rating for his PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met throughout the entire appeal period.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

2.  The issue of entitlement to TDIU appeal is moot.  38 
U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 C.F.R. §§ 4.16(a), 
20.101 (2002); Green v. West, 11 Vet. App. 472, 476 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
fairly decide the veteran's claim, since all relevant 
development has been conducted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000.  The veteran's claim 
was filed prior to the enactment of VCAA, and thus the new 
law does not apply to this claim.  Kuzma v. Principi, No. 03-
7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  
However, the Board finds that the veteran was given due 
process in the development of his claim.  In this regard, the 
Board notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  The Board 
concludes that the duties to assist and to notify the veteran 
have been fullfilled, and there is no indication that there 
are additional documents that have not been obtained and 
would be pertinent to the present claim.  The appellant and 
his accredited representative have been accorded the 
opportunity to present evidence and argument in support of 
the claim.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service- connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2002).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2002).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.

The Evidence

In July 1999, the RO granted service connection for PTSD, and 
assigned a 50 percent evaluation, effective from October 7, 
1998.  This was based on service medical records which showed 
that the veteran had been treated for increased anxiety and 
depression in 1986, and private treatment records dated 
beginning in 1997 which showed the veteran had depression, 
and anxiety with PTSD to be ruled out.  The RO also 
considered a VA examination report dated in December 1998.  
The report of that examination showed that the veteran was 
noted to have had a history of two psychiatric 
hospitalizations in 1998 for depression and for a suicide 
attempt.  He was employed by Caterpillar as a painter.  The 
veteran had complaints of sleeping problems and nightmares, 
depression and social isolation.  His mood was depressed and 
he had paranoid ideation about people.  His last suicidal 
thought was the previous night. The GAF was 45, and the 
diagnosis was PTSD.  The examiner noted that the veteran was 
depressed and suicidal.  

In a December 1998 letter, a private practitioner reported 
that she believed that the veteran was permanently disabled 
to work at Caterpillar.  In a January 1999 letter from the 
Social Security Administration, it was noted that the veteran 
was disabled based on an anxiety related disorder.  In an 
October 1999 report from a VA social worker, it was reported 
that the veteran was working at Caterpillar, but was on 
medical leave.  

On VA examination in October 1999, the veteran was diagnosed 
with major depression with anxious features and personality 
disorder.  The examiner noted that the claims file was not 
available.  The GAF was 63.  

The veteran was examined by VA in September 2000.  The claims 
file was available for review.  The veteran complained of not 
sleeping and of nightmares.  On examination, it was noted 
that his affect was constricted, and his mood was one of 
depression and irritability.  PTSD was diagnosed, and a GAF 
of 48 was assigned.   

On private evaluation in September 2000, the veteran was 
found to have major depression, chronic, severe, and PTSD.  
His GAF was 43.  In a letter received at the RO in September 
2000, a private therapist noted that the veteran was being 
treated at their facility and that his prognosis for recovery 
was poor.  It was noted that the veteran was definitely 
unemployable.  In a May 2002 letter from the same therapist 
and also signed by a psychiatrist, it was stated that the 
veteran had depression, sleep disturbance, psychic numbing, 
flashbacks, hyper-alertness, and suicidal and homicidal 
thoughts and flashbacks of death.  He was assigned a GAF of 
45.  The therapist reported that the veteran's prognosis for 
recovery was poor, and that he was definitely unemployable.  
It was noted that SSA had declared the veteran disabled 3 
years prior and that he had not improved.  It was stated that 
the veteran had not worked since 1998, and that there were no 
signs of him recovering.  

The veteran was examined by VA in March 2003.  The examiner 
noted that the claims file had been reviewed.  The veteran's 
history was noted.  It was noted that the veteran was 
unemployed since 1998, and that other than taking care of his 
son, and weekly PTSD group, he had no other activities.  On 
examination, it was noted that the veteran was alert and 
fully oriented, and that his interactive skills were poor.  
It was reported that the veteran mostly stayed at home, with 
minimal social activities.  The veteran had passive suicidal 
rumination.  He was noted to be constantly anxious, with 
sleep difficulty and nightmares.  It was reported that he was 
withdrawn.  The diagnosis was, PTSD, delayed type, severe and 
major depression, recurrent, severe.  The GAF was 40.  The 
examiner noted that the 40 GAF reflected extremely severe 
impact on psychiatric symptoms on the veteran's social and 
occupational functioning.  It was stated that the result was 
to both PTSD (GAF=40) and major depression (GAF=40).  

Discussion

The Board notes that the Schedule for Rating Disabilities 
concerning psychiatric disability was revised in November 
1996.  Since this claim was initiated after that time, only 
the new criteria will be considered in this decision.

Under the rating schedule, a 50 percent rating for PTSD is 
assigned under the Schedule for Rating Disabilities when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned under the Schedule when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned under the 
Schedule when there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2002).  

Following a review of the evidence of record, the Board finds 
that the evidence supports a finding that an increased 
evaluation to 100 percent is warranted for the veteran's 
PTSD. In this regard, the Board notes that the veteran 
reported an increase in nightmares. He has not worked since 
1998.  He is socially isolated and has constant depression 
and anxiety.  

While the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence which the Court has 
recognized as important, and the Court has defined the terms 
of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
GAF score between 31 and 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Ibid. (Emphasis added.) See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  The veteran's most recent GAF of 40 is indicative of 
major impairment, and his prior scores, with the exception of 
one on VA examination in October 1999, represent serious 
impairment.  It is noted that on the VA examination in 
October 1999, the claims file was not available and thus the 
weight of that examination report is lessened.  The most 
recent clinical evidence shows that the veteran continues to 
complain of sleep problems and nightmares, with anxiety 
attacks.  The record contains several medical opinions that 
the veteran is unable to work due to his psychiatric 
problems.  A longitudinal review of the evidence reflects 
that the veteran's disability severely impairs the veteran's 
ability to obtain or retain employment.  The Board thus finds 
that a 100 percent rating is warranted.

TDIU

Under 38 C.F.R. § 4.16(a) (2002), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  Since the veteran has now been 
granted a 100 percent schedular rating for PTSD, the veteran 
is not eligible for a total rating for compensation based 
upon individual unemployability.  Green v. West, 11 Vet. App. 
472, 476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34- 
35 (1994) ("claim for [a total rating for compensation based 
upon individual unemployability] presupposes that the rating 
for the condition is less than 100%") and Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (100% schedular rating "means that 
a veteran is totally disabled")); VAOPGCPREC 6-99 (June 7, 
1999).

The Board finds that in view of the Board's decision granting 
the veteran a 100 percent schedular evaluation for PTSD, the 
issue of entitlement to TDIU is moot.  Green v. West, 11 Vet. 
App. 472, 476 (1998); VAOPGCPREC 6-99 (June 7, 1999).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a 100 percent rating for PTSD is granted 
subject to the laws and regulations governing the issuance of 
monetary awards.  

The claim for TDIU is dismissed.  
 

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

